Citation Nr: 1510795	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for a herniated disc of the lower back and for a left foot condition.

The Board previously remanded the claims on appeal in January 2013 in order for the Agency of Original Jurisdiction (AOJ) to consider new evidence in the first instance, and for issuance of a supplemental statement of the case (SSOC).

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The record contains evidence of current diagnoses of left foot and low back disabilities.  The Veteran's service treatment records (STRs) reflect treatment of tinea pedis of the left foot during service, and he has additionally reported receiving treatment for back pain during service.  The Veteran has reported repetitive trauma to his back and feet from carrying heavy packs in the jungle during service.  His reports provide evidence that the current disabilities may be related to service.  He has not, however, been afforded VA examinations for these claimed disabilities.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his low back.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose all current low back disabilities, to include herniated disc(s), present since February 2006.   

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current low back disability had its onset during active service or is otherwise the result of an in-service disease or injury, to include as a result of carrying heavy radio equipment while marching for many miles. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence, including the Veteran's reports of receiving treatment for back pain during service.  

2.  Schedule the Veteran for a VA podiatry examination of his left foot.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose all current left foot disabilities, to include tinea pedis and a bacterial infection, present since February 2006.   

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current left foot disability had its onset during active service or is otherwise the result of an in-service disease or injury, to include instances of tinea pedis during service.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence, including the Veteran's reports of severe tinea pedis during service. 

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

